Name: 2007/570/EC: Commission Decision of 20 August 2007 amending Decision 2003/634/EC approving programmes for the purpose of obtaining the status of approved zones and of approved farms in non-approved zones with regard to viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN) in fish (notified under document number C(2007) 3902) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  health;  foodstuff;  fisheries;  agricultural policy;  agricultural activity
 Date Published: 2007-08-22

 22.8.2007 EN Official Journal of the European Union L 217/36 COMMISSION DECISION of 20 August 2007 amending Decision 2003/634/EC approving programmes for the purpose of obtaining the status of approved zones and of approved farms in non-approved zones with regard to viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN) in fish (notified under document number C(2007) 3902) (Text with EEA relevance) (2007/570/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), and in particular Article 10(2) thereof, Whereas: (1) Pursuant to Directive 91/67/EEC, a Member State may submit to the Commission a programme designed to enable it subsequently to initiate the procedures for a zone, or a farm situated in a non-approved zone, to obtain the status of approved zone, or of approved farm situated in a non-approved zone, as regards one or more of the fish diseases viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN). Commission Decision 2003/634/EC (2) approves and lists programmes submitted by various Member States. (2) By letter dated 28 March 2007, the United Kingdom applied for approval of the programme to be applied in the river Ouse to regain the status of approved zone with regard to VHS. The Commission has scrutinised the programme submitted and found it to comply with Article 10 of Directive 91/67/EEC. Accordingly, that programme should be approved and included in the list in Annex I to Decision 2003/634/EC. (3) By letter dated 21 November 2006, Finland applied to extend the approved VHS free status to all its coastal zone excluding zones with special eradication measures. The documentation provided by Finland showed that the zone met the requirements of Article 5 of Directive 91/67/EEC. All coastal areas within its territory, excluding zones with special eradication measures, were regarded as disease-free and added to the list of approved zones with regard to VHS in Annex I to Commission Decision 2002/308/EC of 22 April 2002 establishing lists of approved zones and approved farms with regard to one or more of the fish diseases viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN) (3). Therefore, the programme for VHS-freedom applicable to all coastal areas of Finland, excluding the part of the programme covering zones with special eradication measures, has been finalised and should be deleted from Annex I to Decision 2003/634/EC. (4) By letter dated 11 January 2006, Italy applied for approval of the programme to be applied in a farm to obtain the status of approved farm in a non-approved zone with regard to VHS and IHN. The Commission has scrutinised the programme submitted and found it to comply with Article 10 of Directive 91/67/EEC. Accordingly, that programme should be approved and included in the list in Annex II to Decision 2003/634/EC. (5) The programmes applicable to the zone Val di Sole e Val di Non and to the zone Val Banale in the Autonomous Province of Trento and the programme applicable to the zone in Valle del Torrente Venina in the Lombardy region have been finalised. They should therefore be deleted from Annex I to Decision 2003/634/EC. (6) Decision 2003/634/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2003/634/EC are replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 August 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 46, 19.2.1991, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 220, 3.9.2003, p. 8. Decision as last amended by Decision 2006/685/EC (OJ L 282, 13.10.2006, p. 44). (3) OJ L 106, 23.4.2002, p. 28. Decision as last amended by Decision 2007/345/EC (OJ L 130, 22.5.2007, p. 16). ANNEX ANNEX I PROGRAMMES SUBMITTED FOR THE PURPOSE OF OBTAINING APPROVED ZONE STATUS WITH REGARD TO ONE OR MORE OF THE FISH DISEASES VHS AND IHN 1. DENMARK THE PROGRAMMES SUBMITTED BY DENMARK ON 22 MAY 1995 COVERING:  The catchment area of FISKEBÃ K Ã  All PARTS OF JUTLAND south and west of the catchment areas of StorÃ ¥en, Karup Ã ¥, GudenÃ ¥en and Grejs Ã ¥  The area of all THE DANISH ISLES 2. GERMANY THE PROGRAMME SUBMITTED BY GERMANY ON 25 FEBRUARY 1999 COVERING:  A zone in the water catchment area OBERN NAGOLD 3. ITALY 3.1. THE PROGRAMME SUBMITTED FOR THE AUTONOMOUS PROVINCE OF BOLZANO BY ITALY ON 6 OCTOBER 2001 AS AMENDED BY LETTER OF 27 MARCH 2003, COVERING: Zona Provincia di Bolzano  The zone comprises all water catchment areas within the Province of Bolzano. The zone includes the upper part of the ZONA VAL DELLADIGE  i.e. the water catchment areas of the Adige river from its sources in the Province of Bolzano to the border with the Province of Trento. (NB: The remaining, lower part of the ZONA VAL DELLADIGE is covered the approved programme for the Autonomous Province of Trento. The upper and lower parts of this zone must be viewed as a single epidemiological unit.) 3.2. THE PROGRAMMES SUBMITTED FOR THE AUTONOMOUS PROVINCE OF TRENTO BY ITALY ON 23 DECEMBER 1996 AND 14 JULY 1997 COVERING: Zona Val dellAdige  lower part  The water catchment areas of the Adige river and its sources in the territory of the Autonomous Province of Trento, from the border with the Province of Bolzano to the Ala dam (hydroelectric generating station). (NB: The upper part of the ZONA VAL DELLADIGE is covered by the approved programme for the Province of Bolzano. The upper and lower parts of this zone must be viewed as a single epidemiological unit.) Zona Torrente ArnÃ ²  The water catchment area from the source of the ArnÃ ² stream to the dams down-stream , near the point where the ArnÃ ² stream flows into the Sarca river Zona Varone  The water catchment area from the source of the Magnone stream to the waterfall Zona Alto e Basso Chiese  The water catchment area of the Chiese river from its source to the Condino dam, excluding the catchment areas of the AdanÃ and Palvico streams Zona Torrente Palvico  The water catchment area of the Palvico stream to the concrete and stone dam 3.3. THE PROGRAMME SUBMITTED FOR THE VENETO REGION BY ITALY ON 21 FEBRUARY 2001 COVERING: Zona Torrente Astico  The water catchment area of the Astico river, from its sources (in the Autonomous Province of Trento and in the Province of Vicenza (Veneto Region) to the dam near the Pedescala bridge in the Province of Vicenza. The downstream part of the Astico river between the dam near to the Pedescala bridge and the Pria Maglio dam is considered a buffer zone. 3.4. THE PROGRAMME SUBMITTED FOR THE UMBRIA REGION BY ITALY ON 20 FEBRUARY 2002 COVERING: Zona Fosso de Monterivoso  The water catchment area of the Monterivoso river from its sources to the Ferentillo dams 3.5. THE PROGRAMME SUBMITTED FOR THE TUSCANY REGION BY ITALY ON 23 SEPTEMBER 2004 COVERING: Zona Valle di Tosi  The water catchment area of the Vicano di S. Ellero river from its sources to the dam at Il Greto near the village of Raggioli 3.6. THE PROGRAMME SUBMITTED FOR THE TUSCANY REGION BY ITALY ON 22 NOVEMBER 2005 COVERING: Bacino del Torrente Taverone  The water catchment area of the Taverone river from its sources to the dam situated downstream from the fish farm Il Giardino 3.7. THE PROGRAMME SUBMITTED FOR BY ITALY IN THE PIEMONTE REGION BY ITALY ON 2 FEBRUARY 2006 COVERING: Zona Valle Sessera  The water catchment area of the Sessera river from its sources to the Ponte Granero  dam in the municipality of Coggiola 3.8. THE PROGRAMME SUBMITTED FOR THE LOMBARDY REGION BY ITALY ON 21 FEBRUARY 2006 COVERING: Zona Valle del Torrente Bondo  The water catchment area of the Bondo river from its sources to the Vesio dam 3.9. THE PROGRAMME SUBMITTED FOR THE LOMBARDY REGION BY ITALY ON 22 MAY 2006 COVERING: Zona Fosso Melga  Bagolino  The water catchment area of the Fosso Melga river from its sources to the dam where Fosso Melga drains into the river Caffaro 4. FINLAND 4.1. THE PROGRAMME FOR VHS-FREEDOM INCLUDING SPECIFIC ERADICATION MEASURES DESCRIBED BY FINLAND IN LETTERS OF 27 MARCH AND 4 JUNE 2002, 12 MARCH, 12 JUNE AND 20 OCTOBER 2003 COVERING:  the Province of Ã land  the restriction area in PyhtÃ ¤Ã ¤  the restriction area covering the municipalities of Uusikaupunki, PyhÃ ¤ranta and Rauma 5. UNITED KINGDOM 5.1. THE PROGRAMME FOR VHS FREEDOM SUBMITTED BY THE UNITED KINGDOM ON 28 MARCH 2007 COVERING:  The river Ouse from its sources to the normal tidal limit at Naburm lock and Weir ANNEX II PROGRAMMES SUBMITTED FOR THE PURPOSE OF OBTAINING STATUS AS APPROVED FARM SITUATED IN A NON-APPROVED ZONE WITH REGARD TO ONE OR MORE OF THE FISH DISEASES VHS AND IHN 1. ITALY 1.1. THE PROGRAMME SUBMITTED FOR THE PROVINCE OF UDINE IN THE REGION OF FRIULI VENEZIA GIULIA BY ITALY ON 2 MAY 2000 COVERING: Farms in the water catchment area of the Tagliamento river:  Azienda Vidotti Giulio s.n.c., Sutrio 1.2. THE PROGRAMME SUBMITTED FOR THE CALABRIA REGION BY ITALY ON 11 JANUARY 2007 COVERING: Farms in the water catchment area of the Noce river:  Pietro Forestieri-Tortora (CS) Loc. S. Sago.